Title: From George Washington to John Hancock, 21 October 1777
From: Washington, George
To: Hancock, John



Sir
Head Qrs near White Marsh [Pa.] Octo. 21st 1777.

I last night had the honor to receive your Letter of the 17th Instant with its several Inclosures.
I heartily wish the States may feel the importance of filling their Batallions, and may, in consequence of the Recommendation of Congress, adopt such measures as will prove effectual for the purpose. I cannot but think that heretofore, there has been a want of attention in this instance, and that the subject, tho interesting to the last degree, has been viewed with too much indifference. The Resolution respecting Deserters, I hope will also have their notice. It is highly necessary, that they should come into some regulations for apprehending them and punishing those who give them countenance. If this is not done, our force will be always diminishing, and no exertions in the Army will prevent it. I shall try the effects of a proclamation on those who are now delinquents, and shall be happy if it meets with success—But confess from the experiment I have made that I am not sanguine in my expectations, that it will be the case.
As to the Recruiting Officers, I must observe that notwithstanding the Resolution of Congress of the 31st of July and my circular Letter on the Subject of it to many of the States, I have not received an account that any Officers have been appointed except in Connecticut & Jersey.
On Sunday the Enemy evacuated German Town and withdrew themselves within their Lines near the City. They seem determined to reduce the Forts, if possible, and for this purpose have thrown Several parties over on province Island. I was informed this afternoon, that a Detachment also passed the Delaware at Coopers Ferry in the morning. If the account be true, and I have no doubt of it, It is highly probable they mean to make an Attack upon the Garrison at Red Bank. I am

taking every measure in my power to counteract them, and have written to Genls Foreman & Newcomb of Jersey to afford every aid they can to releive the Fort, in case they do invest it. Against Fort Mifflin they have kept up a Canonade more or less every day & have thrown several Shells, but without doing any considerable damage. The explosion of One killed a private and wounded three Others, who were in a Barrack where it fell. They also set fire to two Ammunition boxes with a Hot Ball on the 19th which did some injury to the Barracks. I do not recollect that we have suffered lately in any instances besides these. I have the Honor to be with great respect Sir Yr Most Obedt servant

Go: Washington

